DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/14/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the new added term of “a stop disposed between the object side of the optical imaging system and the imaging plane” (line 5-6) is vague and renders the claims indefinite. The citation indicates that the stop can be disposed in any locations between the object side of the optical imaging system and the imaging plane. However, the stop cannot be disposed in locations in a range between the object side of the optical imaging system and the imaging plane, wherein the range is between the sixth lens and the imaging plane. The cited limitation of “wherein one of the first to sixth lenses is made of a glass material and is disposed between the stop and the imaging plan” (line 7-8) excludes locations in the range for disposing the stop. 
More, the limitation of line 7-8 further restricts the range for disposing the stop. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  

Claim 13 has the same issue as that of claim 1 in line 5-6.
Claim 18 has the same issue as that of claim 1 in line 11-12.

Claims 2-12 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
Claims 14-17 are rejected as containing the deficiencies of claim 13 through their dependency from claim 13.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180172960).

Regarding Claim 1, Park teaches an optical imaging system (abstract; figs. 1, 3, 5 and 7) comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 3, L1-L6, 15- imaging plane), and 



wherein one lens of the first to sixth lenses is made of a glass material and is disposed between the stop and the imaging plane (fig. 3, ST-stop; IMG- imaging plane; L4-L6 between ST and IMG; fig. 3, L4; ¶[0016], line 1-2, The first lens and the fourth lens may be each made of a glass material), 

at least four lenses of the first to sixth lenses are made of a plastic material (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials), and 

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 7; ¶[0096], Table 11 gives f = 0.886 for example 4; ¶[0088], Table 7 of 4th example. the focal length of L4 can be estimated as f4 = Gf = 3.104862; so Gf/f = 3.504; -- the value of Gf/f is very close to that of cited; the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Park to have Gf/f < 3.5, for the purpose of an imaging device may easily correct various aberrations, and thus may be advantageous for high performance, miniaturization, and weight reduction of the lens (¶[0099], line 1-5).

Regarding Claims 2-5, Park teaches the optical imaging system of claim 1, wherein the first lens has negative refractive power; wherein the second lens has negative refractive power; wherein the third lens has positive refractive power; wherein the fourth lens has positive refractive power (fig. 3, L1-L4; abstract, line 1-8, a first lens having a negative refractive power, a second lens having a negative refractive power, a third lens having a positive refractive power, a fourth lens having a positive refractive power, a fifth lens having a positive refractive power, and a sixth lens having a negative refractive power).

Regarding Claim 6, Park teaches the optical imaging system of claim 1, wherein an object-side surface of the fifth lens and an image-side surface of the fifth lens are both concave or are both convex (fig. 3, L5, both convex).

Regarding Claim 7, Park teaches the optical imaging system of claim 1, wherein the first lens has a convex object- side surface.



Regarding Claim 9, Park teaches the optical imaging system of claim 1, wherein the fourth lens has a convex image-side surface (fig. 3, L4).

Regarding Claim 10, Park teaches the optical imaging system of claim 1, wherein the sixth lens has a convex image-side surface (fig. 3, L6).

Regarding Claim 11, Park teaches the optical imaging system of claim 1, wherein another lens of first to sixth the lenses is made of a glass material (fig. 3, L1; ¶[0016], line 1-2, The first lens and the fourth lens may be each made of a glass material).

Regarding Claim 12, Park teaches a camera module (fig. 11, 110) comprising: 
a housing having a first linear coefficient of thermal expansion (fig. 11, 110-camera housing; --the material made of housing inherently has a linear coefficient of thermal expansion),
a lens barrel having a second linear coefficient of thermal expansion disposed in the housing (fig. 11, 100-lens barrel; 110-camera housing; -- the material made of lens barrel inherently has a linear coefficient of thermal expansion. It is well known in the art that the lens barrel and camera housing will have different linear coefficients of thermal expansion in case they are made of different materials),

the optical imaging system of claim 1, wherein the first to sixth lenses and the stop are disposed in the lens barrel (fig. 11, 100-lens barrel); the imaging plane is disposed in housing (fig. 11, 110, 112- imaging plane).

Regarding Claim 13, Park teaches an optical imaging system (abstract; figs. 1, 3, 5 and 7), comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 3, L1-L6, 15- imaging plane), and 
a stop disposed between the object side of the optical imaging system and the imaging plane (fig. 3, ST),

wherein one lens of the first to sixth lenses has a positive refractive power, is made of a glass material and is disposed between the stop and the imaging plane (fig. 3, ST-stop; IMG- imaging plane; L4-L6 between ST and IMG; fig. 3, L4- positive; ¶[0016], line 1-2, The first lens and the fourth lens may be each made of a glass material), 



the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 7; ¶[0096], Table 11 gives f = 0.886 for example 4; ¶[0088], Table 7 of 4th example. the focal length of L4 can be estimated as f4 = Gf = 3.104862; so Gf/f = 3.504; -- the value of Gf/f is very close to that of cited; the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Park to have Gf/f < 3.5, for the purpose of an imaging device may easily correct various aberrations, and thus may be advantageous for high performance, miniaturization, and weight reduction of the lens (¶[0099], line 1-5).




Regarding Claim 15, Park teaches the optical imaging system of claim 13, wherein the fourth lens is the one lens that has a positive refractive power, is made of a glass material (fig. 3, L4-positive; ¶[0016], line 1-2, The first lens and the fourth lens may be each made of a glass material), and is disposed between the stop and the imaging plane (fig. 3, ST, L4, 15).

Regarding Claim 17, Park teaches the optical imaging system of claim 13, wherein the second lens and the third lens are made of a plastic material (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials).

Regarding Claim 18, Park teaches a camera module (fig. 11, 110), comprising: 

a housing having a first linear coefficient of thermal expansion (fig. 11, 110-camera housing; --the material made of housing inherently has a linear coefficient of thermal expansion), and comprising an imaging plane (fig. 11, 112); and 

a lens barrel having a second linear coefficient of thermal expansion disposed in the housing (fig. 11, 100-lens barrel; 110-camera housing; -- the material made of lens barrel inherently has a linear coefficient of thermal expansion. It is well known in the art 

an optical imaging system disposed in the lens barrel and configured to focus incident light on the imaging plane (fig. 11, 100, 110, 112), the optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 3, L1-L6, 15- imaging plane), and

a stop disposed between the object side of the optical imaging system and the imaging plane (fig. 3, ST),

wherein one lens of the first to sixth lenses is made of a glass material and five lenses of the first to sixth lenses are made of a plastic material, or two lenses of the first to sixth lenses are made of a glass material (fig. 3, L1, L4; ¶[0016], line 1-2, The first lens and the fourth lens may be each made of a glass material) and four lenses of first to sixth lenses are made of a plastic material (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials), and 

or one lens of the two lenses made of a glass material is disposed between the stop and the imaging plane (fig. 3, ST-stop; IMG- imaging plane; L4-glass lens).

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the one lens made of a class material and disposed between the stop and the imaging plane. or the one lens of the two lenses made of a class material and disposed between the stop and the imaging plane.
(fig. 7; ¶[0096], Table 11 gives f = 0.886 for example 4; ¶[0088], Table 7 of 4th example. the focal length of L4 can be estimated as f4 = Gf = 3.104862; so Gf/f = 3.504; -- the value of Gf/f is very close to that of cited; the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Park to have Gf/f < 3.5, for the purpose of an imaging device may easily correct various aberrations, and thus may be advantageous for high performance, miniaturization, and weight reduction of the lens (¶[0099], line 1-5).


Regarding Claim 20, Park teaches the camera module of claim 18, wherein the stop is disposed between the third lens and the fourth lens (fig. 3, ST).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al (US 8902516).

Regarding Claim 13, Asami teaches an optical imaging system (abstract; figs. 1-4) comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 1, L1-L6, Pim- imaging plane), and 
a stop disposed between the object side of the optical imaging system and the imaging plane (fig. 1, St),

wherein one lens of the first to sixth lenses has a positive refractive power, is made of a glass material and is disposed between the stop and the imaging plane (fig. 3, ST-stop; Pin- imaging plane; L6 between ST and IMG; fig. 1, L6- positive; col. 30, line 50-55, A material of one of second lens L2, third lens L3 and sixth lens L6, or materials of arbitrary plural lenses of them in combination may be glass. When the material is 

at least four lenses of the first to sixth lenses are made of a plastic material (col. 30, line 46-50, When plastic material is used in at least one of second lens L2, third lens L3, fourth lens L4, fifth lens L5 and sixth lens L6, so-called nano composite material, in which particles smaller than the wavelength of light are mixed into plastic, may be used as the material), and 

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 1, L6; col. 35, Table 1(B), f6 = Gf = 3.55, f =1.38, Gf/f = 2.57).

Regarding Claim 16, Asami teaches The optical imaging system of claim 13, wherein the first lens is made of a glass material (col. 29, line 55-57, It is desirable that the material of first lens L1 is glass), and



Response to Arguments
Applicant's arguments on pages 8-18, filed on 12/14/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Amended solely to improve its form. Accordingly, the Office cannot make the next Office Action final if that Office Action includes any new ground of rejection of claim 1, 18 or claim 20 depending therefrom over the prior art.
(B) Examiner’s estimated Gf value is not right; Park does not disclose or suggest the Gf/f < 3.5.

In response to applicant's argument(s):


(B) In this office action, the estimated value of Gf is taken from applicant’s calculations (Remark of 12/14/2020, Table 2 of page 15), which gives Gf/f = 3.504; -- the value of Gf/f is very close to that of cited; the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, Park’s disclosure is still obvious over the instant claimed invention.
Further, please see office action above, prior art of Asami teaches that Gf/f < 3.5 in case of the fourth lens or sixth lens is made of glass materials, for examples, see col. 35, Table 1(B), f, f4, or f6. 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872